—In an action, inter alia, to recover damages for legal malpractice and fraud, the defendant William Falow appeals from so much of an order of the Supreme Court, Westchester County (Coppola, J.), dated July 6, 1995, as granted the motion of the defendants David Zuckerman and Zuckerman & Cruz to dismiss all cross claims and counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s cross claims asserted against the defendants David Zuckerman and Zuckerman & Cruz were barred by the applicable Statute of Limitations {see, CPLR 215). Contrary to the appellant’s contentions, his cross claims asserted in his amended answer do not "relate back” to the original answer. CPLR 203 (f) provides as follows: "A claim asserted in an amended pleading is deemed to have been interposed at the time the claims in the original pleading were interposed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading”.
In the instant action, the appellant’s original answer did not ■ give notice of the transactions and occurrences which are alleged in his amended answer. Since the appellant’s pleadings fail to satisfy the notice requirement of CPLR 203 (f), his cross claims asserted against the defendants David Zuckerman and Zuckerman & Cruz were properly dismissed (see, Duffy v Horton Mem. Hosp., 66 NY2d 473, 475; Zaveta v Portelli, 127 AD2d 760, 761; Hager v Hager, 177 AD2d 401; Shapiro v Schoninger, 122 AD2d 38, 40).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit.
Mangano, P. J., Miller, Sullivan and Florio, JJ., concur.